DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 05 May 2022, the amendments to the claims have been entered into the application.  By this amendment, claims 2-3 have been cancelled, no claims have been added, and claims 1 & 4-15 are currently pending in the application.  The rejections have been updated to reflect the new claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Non-Patent Literature reference title “Electronic Airsoft Grenade REMIX” by gino27850 (Gino) in view of U.S. Pre-Grant Publication 2016/0309550 by Xiong et al (Xiong).
Regarding claim 1, Gino discloses an electronic stun grenade comprising a casing and a plurality of Light Emitting Diodes (LEDs) that are mounted onto an exterior surface of the casing, such that an interior volume defined by the casing can be used for containing means for powering the plurality of LEDs (See Pictures, clearly illustrated).
Gino does not specifically show the internal components of the LED light strips, though one of ordinary skill in the art would recognize that LED light strips contain a conductor that would be an electrically conductive band and that the plurality of LEDs would be mounted on the conductor to function.
Additionally, or alternatively, Xiong, a related prior art reference, discloses a plurality of Light Emitting Diodes (LEDs) that are mounted onto a first electrically conductive band (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Gino with the noted teachings of Xiong.  The suggestion/ motivation for doing so would have been to utilize an appropriate LED light strip from Xiong in the device disclosed by Gino to properly construct the device with a reasonable expectation of success.
Regarding claim 4, Gino further discloses wherein each electrically conductive band comprises a first and second electrical track, such that LEDs mounted onto the same electrically conductive band can be electrically connected in parallel (See Pictures, clearly illustrated).
Xiong further discloses wherein each electrically conductive band comprises a first and second electrical track, such that LEDs mounted onto the same electrically conductive band can be electrically connected in parallel (See Figures, clearly illustrated).
Regarding claim 5, Gino further discloses a plurality of electrically conductive bands electrically connected in series (See Pictures, clearly illustrated).
Regarding claim 6, Gino further discloses wherein each electrically conductive band comprises copper (See Pictures, clearly illustrated).
Xiong further discloses wherein each electrically conductive band comprises copper (See at least Paragraph 0082).
Regarding claim 7, Gino further discloses a spacer element positioned between each electrically conductive band and the casing (See Pictures, clearly illustrated).
Regarding claim 8, Gino further discloses wherein the casing comprises a heat conductive material (See Pictures, clearly illustrated).
Regarding claim 9, Gino further discloses a means for powering the plurality of LEDs, the means for powering being contained within the casing (See Pictures, clearly illustrated).
Regarding claim 10, Gino further discloses wherein the means for powering is a Lithium High Voltage battery (See Pictures, clearly illustrated).
Regarding claim 11, Gino further discloses a means for controlling the plurality of LEDs (See Pictures, clearly illustrated, “Arduino”).
Regarding claim 12, Gino further discloses wherein the means for controlling comprises a microcontroller (See Pictures, clearly illustrated, “Arduino”).
Regarding claim 13, Gino further discloses an LED array attached to a first end of the casing, the LED array being electrically connectable to a means for powering the plurality of LEDs, wherein the LED array is orientated such that in use, light generated by the LED array is directed axially away from the casing (See Pictures, clearly illustrated).
Regarding claim 14, Gino further discloses a light transmissive coating covering at least the plurality of LEDs (See Pictures, clearly illustrated).
Regarding claim 15, Gino further discloses wherein the projectile has a maximum diameter substantially equal to 40mm (See Pictures, clearly illustrated).
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to the applicant’s arguments, the examiner has provided additional details in the rejections above to add clarity for the details about a conductive band.  The examiner agrees that the strips are contained in plastic, however, the examiner has noted that a conductor between the power source and the individual lights would be required for the device to function as pictured, and the conductor would be considered to be a first electrically conductive band encircling the exterior of the casing as is currently claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641